Title: To John Adams from Alexander Mitchell, 8 February 1792
From: Mitchell, Alexander
To: Adams, John



Honoúrable sir!
Hagûe Feby: 8th: 1792

May I be So bold as to join my humble Sollicitations to those of My Revd: Father, Nothing coúld have determin’d me to do it, but the almost Certain information of the present Critical Sitúation of Mr. Dúmás Affairs.
If the Honourable Congress shoúld think Proper to appoint another in his place, may I be So free to beg yoúr Interest & Favoúr to Recommend me as his súccessor, A fixed Resident here might be more agreable and less Expensive; and my knowledge of the French, Dutch & English Languages Woúld Greatly Facilitate the Several Fúnctions of it.  As I Shoúld accoúnt, a Favourable appointment to Súch a Post, as a very Distingúishing honoúr, Especially from a Free and Independant State, So the Several Duties of it Shoúld be my Stúdy and Pleasure
These are the Real Sentiments of him, who begs to be honour’d with a favoúrable answer to his Request, & Who has the honoúr to Sign him Self Yoúr Most Húmble & Obedient servant
Alexr: Mitchell Advt:Prinse Gragt